2. Support for the Special Court for Sierra Leone
The next item is the debate on six motions for resolutions concerning support for the Special Court for Sierra Leone.
author. - (RO) One of the problems affecting justice systems in many countries around the world is not so much the absence of a well-structured legal framework, but more particularly the lack of enforcement of the judgments made by the justice system. In countries afflicted by the scourge of civil war, a permanent state of conflict or massacres, the consequences of this situation are catastrophic from a humanitarian and development perspective.
In the case of the Special Court for Sierra Leone, it is all the more important that legal judgments are enforced because this court is establishing a series of important precedents in international law. It is not only the first court of this kind set up in the same country as where the events being tried took place, but it is the first which has indicted and convicted, in the person of Charles Taylor, the former president of Liberia, an African head of state still in office at the time when the trial started.
These aspects, combined with the recent conviction of three former rebel leaders from the civil war period, are strong indications of the determination of the international community and Sierra Leone Government to fight hard against the feeling of impunity displayed by those who have committed atrocities for an entire decade.
The international community must fully complete the implementation of the project proposed for reinforcing the process of justice and law in Sierra Leone. The Court's mandate comes to an end soon, in 2010, and the Sierra Leone Government has been totally frank about not being able to ensure that the sentences passed will be enforced.
It is vital therefore for the European Union and its international partners involved in the peace process to uphold and support the enforcement of the sentences passed by the Special Court. It is not only the progress towards peace and stability in the region which depends on this, but also the credibility of the Special Courts set up with the support of the international community in other countries.
author. - Mr President, international humanitarian law is a relatively new and somewhat imperfect body of jurisprudence, but it has already achieved some major successes. In Europe the International Criminal Tribunal for former Yugoslavia has paid an immensely important role in bringing justice to a region torn apart by a series of savage wars. Similarly, a tribunal in Tanzania has been prosecuting those responsible for the Rwandan genocide of 1994.
We therefore know the potential of such courts to help war-torn regions by ending a climate of impunity and moving on. In many ways justice delivered in this way is as valuable as financial assistance from the European Union. That is why the international community should continue to support the Special Court for Sierra Leone by providing secure jail facilities in the Member States, if necessary and when required, for jailing convicted tyrants.
One of my proudest achievements in this Parliament was my role in this Parliament's resolution calling for Nigeria to hand over Charles Taylor to the Court, which is what eventually happened through the mediation of the UN. But there are plenty of others who will escape unpunished without a robust and well-funded special court for Sierra Leone.
author. - (ES) Mr President, two years ago I had the opportunity, as part of a mission headed by Mrs Isler Béguin, my colleague, who is in the Chamber here, to visit Sierra Leone, to attend the Special Court and to become aware of the huge task that it was accomplishing, not only for Sierra Leona, but also for mankind as a whole.
The Special Court for Sierra Leone has of course set a precedent, as has already been mentioned here. It has set a precedent in that, as the resolution states, it is the first international court to be funded by voluntary contributions, the first to be established in the country where the alleged crimes took place and it was also the first court - as has already been pointed out - to indict a former head of state.
For all these reasons, not only because it constitutes a precedent, but also because it is a benchmark for other courts that have been created and modelled along the same lines - such as the courts of Rwanda, the former Yugoslavia, Cambodia or Lebanon - we consider it vital that this resolution, on which we have now been working together with the court for several months, be adopted.
Two years ago we adopted a resolution to support its funding, since at that time the Special Court was going through a difficult period, was without any funds and did not have the necessary support - and here we should thank the European Commission too, which gave the court its financial support.
Now we are asking, above all, for two things: firstly, that those who have been convicted should serve their sentences - what is at stake here is not the operation of the Special Court, which will conclude its work next year, but the legacy that it is to leave us - and, secondly, obviously, that all this should be accompanied by more funding.
In short, the Special Court for Sierra Leone is a fine example and a benchmark for all of us and for all courts that have dealt with war crimes. It is a fine example and a benchmark and it is a lesson being given to us by the second-poorest country on the planet: as we entered the court, we saw the slogan 'no peace without justice'. That is exactly why we have a moral obligation, not only as Europeans, but as human beings, to ensure that the legacy of this Special Court leaves its mark on history.
author. - (NL) Mr President, Sierra Leone, like its neighbour Liberia, has been faced with full-scale atrocities, as a result of which many citizens lost their lives or became seriously injured, mentally or physically.
The criminals who got child soldiers to cut off the limbs of innocent citizens should be punished and not be given an opportunity to repeat their crimes. It looks like the attempt to organise this punishment between 2000 and 2010 is set to fail. The UN's Special Court for Sierra Leone is unable to function. Anyone found guilty cannot be locked up in Sierra Leone for any decent length of time.
The question now is what can we still do to guarantee a better outcome? The Court will not succeed without external funding, an extension of its mandate or without prison places outside of Sierra Leone. The resolution is right to draw attention to these options. This statement must lead to measures quickly. Otherwise it will be too late.
Mr President, in Poland we sometimes say that 'what you begin, you should also finish'. This is very relevant to today's debate, which, above all, is about financial support for the Special Court for Sierra Leone. It is true that we are in the middle of a crisis, and the Court, which is maintained from voluntary contributions made by various countries, absorbs large sums of money. We must not, however, allow this body, which is the only one of its kind, to end its work in international disgrace - and it would be a disgrace, if for financial reasons the Court ceased to function and the accused were released.
The European Union, and especially, in my opinion, the United Nations, are obliged to carry the work of the Court through to completion, to ensure financial support and to carry out the sentences handed down by the Court.
The work of the Court and its high costs are the subject of much controversy in Sierra Leone itself, because a great many people there are waiting for compensation, and Sierra Leone is one of the world's poorest countries. This is why, when judging the past, we should not forget the future.
Mr President, the Special Court for Sierra Leone has sentenced Issa Hassan Sesay, the Commanding Officer of the Revolutionary United Front, to 52 years' imprisonment. It has also sentenced Morris Kallon, one of the commanders of the RUF, to 40 years' imprisonment, and Augustine Gbao, responsible for security in the RUF, to 25 years' imprisonment.
They organised one of the most cruel rebel movements of modern times. Drastic mutilations of the civilian population, and in particular amputations of limbs on a massive scale, sexual violence as a weapon, enrolling children in the army - these are only some of the brutal methods used by the RUF, which was commanded by the defendants.
A heavy sentence in their case is a strong signal which should restrain others from committing similar acts, and a sign that the civilised, democratic world will not stay silent, and has a strong tool for reacting to the perpetrators of such atrocities. That tool is the Court, and the Court should be supported, both financially and politically.
(FR) Mr President, I am in fact glad that this debate is taking place, because we have been trying to put it on the agenda for several sittings.
So today, not long before the end of this mandate, we would really like to stress that Sierra Leone, one of the poorest countries in the world, which has really succeeded in establishing this Special Court to try those responsible for the atrocities, should be supported.
Having been the head of the European Union Election Observation Mission in Sierra Leone, I really believe that it is our political and moral responsibility to support this court, because it would be truly unacceptable and unimaginable for this court to be unable to continue its work for what are potentially financial reasons.
I therefore urge the Commission to support it, financially, of course. Moreover, at the time the judges of these courts asked us to provide financial support to help keep this Special Court going.
However, now it is at political level, because it is coming to an end in 2010. We must...
(The President cut off the speaker)
Vice-President of the Commission. - (IT) Mr President, ladies and gentlemen, the European Commission has made a strong commitment to assisting the transition by Sierra Leone from a post-war situation to a situation of growth and development. The Commission certainly supports the country's commitment to the consolidation of peace, stability and, above all, democracy.
In this regard, the Commission recognises and welcomes the vital role that the Special Court for Sierra Leone has played and continues to play within the context of the reinstatement of peace and stability in Sierra Leone. We are convinced that the Special Court's activities can transmit to all the message that no serious crime against humanity, no genocide and no war crime will remain unpunished.
The Special Court for Sierra Leone has, in fact, played an essential part in the development of international law, by virtue of the case law that has been created on issues such as the recruitment of child soldiers and forced marriages, which were the subject of the Special Court's first judgments. To this end, the Commission has been supporting the Special Court's activities since 2003. We have given the Special Court EUR 2 700 000 through the European Instrument for Democracy and Human Rights. The aim of this funding is to support the activities of the Special Court on communicating its objectives of promoting the rule of law, international humanitarian law and human rights in Sierra Leone and the region of western Africa as a whole.
Furthermore, in 2008 the Commission adopted a project, funded by EUR 1 million, under the 10th European Development Fund, conceived together with the Special Court and the Sierra Leone Government. The project, which is to be carried out during 2009 and 2010, will integrate previous activities and sets out to ensure a lasting legacy on which to rely after the conclusion of the Special Court's activities, in particular through the capacity-building of legal professionals and the strengthening of institutional capacity within the Sierra Leone legal system as a whole.
Having been informed of the Special Court's budget problems, in 2008 the Commission provided it with emergency aid to the tune of EUR 2.5 million, funded from the Instrument for Stability and intended to cover the funding costs, and chiefly the salaries, of the Special Court's employees. On this point, the Commission was pleased to learn that the Special Court has managed to cover the budget deficit for several months. We are confident that, despite the world financial crisis, the international community will manage to find the resources necessary for the Special Court to carry out its tasks successfully and in full, and to complete the trial of Charles Taylor, former president of Liberia.
Before I conclude, I would like to express my support for the request for further examination and investigation into the roles and functions of the various special courts, and on this point I am pleased to inform you, on behalf of the Commission, that two initiatives are to be funded in this sector under the human rights 'conflicts and security' heading within the Seventh Framework Programme on research.
The debate is closed.
The vote will take place today at 12 noon.